Title: To Benjamin Franklin from Hennet, 16 January 1778
From: Hennet
To: Franklin, Benjamin


Monsieur
Paris le 16. Janvier 1778.
Je n’ai pas encore reçû l’avis de l’arrivée à Nantes, des sabres que j’y ai fait passer par vos ordres et pour vôtre compte, ils doivent cependant y être parvenûs depuis prés d’un mois. Comme cet avis pourroit encore tarder, je vous serois très obligé de vouloir bien faire solder l’article des fusils, dont j’ai eû l’honneur de vous remettre la facture.
J’ai compté et j’aurois absolument besoin de ces fonds, pour des payements qui vont écheoir.
Si M. Willams vous a accusé la Récéption des Sabres, je vous sérois également obligé, Monsieur, de vouloir bien m’en faire aussi remettre le montant.
Vous avéz bien voulû me promettre, de tirer de ma manufacture les armes que vous seréz dans le cas de faire passer en amérique. J’espére que vous voudréz bien ne pas l’oublier si l’occasion s’en présente. Vous pouvéz être assuréz, Monsieur, que toutes les fournitures dont je me chargerai, seront toujours éxécutées avec la plus rigoureuse éxactitude, et telle que l’exigent des objets d’ou souvent dépend le salut des armées.
Je suis chargé, Monsieur, de vous faire une proposition qui peut être pourroit vous convenir dans ce moment, ou pour l’avenir. Le Directeur d’une fonderie, le plus habile peut être qui soit en france et même en Europe, trés avantageusement connû par sa probité et ses Talents, m’a fait prier, de vous proposer de fournir des canons et mortiers de fonte, de tel calibre que vous désigneriéz et ce aux meilleurs prix et aux conditions les plus avantageuses.
Il seroit peut être possible, qu’il fit un jour avec les Etats unis de l’amerique un arrangement qui pourroit être réciproquement utile, il a un fils qu’il à formé lui même dans son art, si on vouloit faire des Etablissements semblables à ceux qui sont dans ce Royaume. J’ai lieu de croire, qu’il verroit avec plaisir son fils chargé de les former et de les conduire en supposant toutes fois, qu’il en obtint la permission du gouvernement de france.
Si vous vouléz, Monsieur, me donner un moment d’audience, je pourrai m’expliquer plus amplement sur cet objet. Je compte aller Dimanche diner chéz M. Brillon. Si vous pouvéz me donner un moment dans l’aprés midi, j’aurai l’honneur de me rendre prés de vous, sinon je prendrai le Jour et l’heure qu’il vous plaira m’indiquer. J’ai l’honneur d’etre avec des sentiments respectueux Monsieur Votre Trés humble et très obeïssant serviteur
HENNET
 
Notation: Jan. 26. 1778 Hennet
